Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
Claims 1-20 are pending.  Claims 1-8, 12-15, 17-18, and 20.  Claims 9-11, 16, and 19 were objected to.
Response to Arguments
Applicant has amended the claims to include new limitations.
Applicant’s arguments, see pages 8-9, filed 5/23/22, with respect to claims 1-8, 12-15, 17-18, and 20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
The amended claims include allowable subject matter indicated in the previous office action.  The claims are allowable for reasons indicated previously (3/21/22).
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138